DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 11/02/2022 is acknowledged.  New claims 21-30 were added in the response filed on 11/02/2022.  New claims 21-30 are drawn to elected Group I.  Claims 11-20 were cancelled.
Claim Objections
3.	In claim 2, 21, and 30, the unit “mPa.S” (emphasis added, UPPER CASE “S”), appears to be a typo for --mPa.s—(lower case “s”).  It is well known in the art that the term “s” in the unit “mPa.s” stands for “second”.  The symbol for the unit second is “s” NOT “S” (See evidence via https://en.wikipedia.org/wiki/Poise_(unit) 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3, 6-7, 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Takeda et al. (US 2019/0031919 A1).
As to claim 1, Takeda discloses a slurry composition comprising:
at least one liquid carrier (e.g. water; See paragraph 0056, 0108);
at least one abrasive (paragraph 0054-0055);
at least one oxidizer (paragraph 0086);
and at least one rheology modifier dispensed in the slurry (paragraph 0071-0085).
As to claim 2, Takeda discloses the viscosity of the slurry is 10 cps or less, including example of 2 cps or less (See paragraph 0089; Note: 10 cps = 10 mPa.s; 2 cps = 2 mPa.s; within applicant’s range of “greater than about 1.1 mPa.s”;  See evidence via https://en.wikipedia.org/wiki/Poise_(unit) 
As to claim 3, Takeda disclose the rheology modifier comprises polysaccharide derivative, acrylic resin, or mixtures thereof (See paragraph 0071-0085).
As to claim 6, Takeda discloses the acrylic resin comprises polyacrylic acid (paragraph 0075, 0085).
As to claim 7, Takeda discloses the rheology modifier in the slurry comprises at least 0.05 mass or greater, includes example of 0.1 mass%, or 0.2 mass% (See paragraph 0084; Note: 20 ppm by weight = 0.002 mass%; rea on applicant’s range of “at least 20 ppm by weight”).
As to claim 10, Takeda discloses the composition further comprises at least one pH adjusting agent, at least one corrosion inhibitor or mixture thereof (0068-0070, 0088, 0091, 0104)


7.	Claims 1-6, 8-10, 21-25, 27-28 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ishibashi et al. (US 2020/023413 A1)
As to claim 1, Ishibashi discloses a slurry composition comprising:
at least one liquid carrier (paragraph 0029);
at least one abrasive (paragraph 0010-0016);
at least one oxidizer (paragraph 0037-0038);
and at least one rheology modifier dispensed in the slurry (paragraph 0040).
As to claim 2, Ishibashi discloses the viscosity of the slurry is <10 mPa.s or 19 mPa.s or 21 mPa.s or 23 mPa.s (See Table 2; within applicant’s range of “greater than about 1.1 mPa.s”)
As to claim 3, Ishibashi disclose the rheology modifier comprises polysaccharide derivative, polysaccharide derivatives, acrylic resin, or mixtures thereof (See paragraph 0040).
As to claim 4, Ishibashi discloses the cellulose derivative comprises carboxymethyl cellulose, hydroxylethyl cellulose (paragraph 0040).
As to claim 5, Ishibashi discloses the polysaccharide derivative comprises xanthan gum (paragraph 0040)
As to claim 6, Ishibashi discloses the acrylic resin comprises polyacrylic acid (paragraph 0040).
As to claims 8-9, Ishibashi discloses the composition comprises a layered compound which comprises divalent ion and trivalent ion which is capable of form weak bonds with other compound in the composition (See paragraph 0017-0021).  Ishibashi does not explicitly disclose that the divalent ion and/or trivalent ion is a viscosity improver interlocked with the at least rheology modifier (i.e. polysaccharide derivative, polysaccharide derivatives, acrylic resin, or mixtures thereof) to increase the viscosity of the composition.  However, Ishibashi clearly teaches the composition comprises at least rheology modifier in combination with divalent ion and trivalent ion which is identical with applicant’s viscosity improver.  According to the MPEP 2112.01 (II), "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.  Therefore, the examiner interprets the divalent ion and trivalent ion as disclosed by Ishibashi (paragraph 0020) is a viscosity improver interlocked with the at least rheology modifier to increase the viscosity of the composition because Ishibashi discloses identical composition with applicant’s composition.
As to claim 21, Ishibashi discloses a composition comprising:
at least one liquid carrier (paragraph 0029);
at least one abrasive (paragraph 0010-0016);
at least one oxidizer (paragraph 0037-0038);
and at least one rheology modifier dispensed in the slurry (paragraph 0040).
a layered compound which comprises divalent ion and trivalent ion which is capable of form weak bonds with other compound in the composition (See paragraph 0017-0021);
wherein the viscosity of the composition is <10 mPa.s or 19 mPa.s or 21 mPa.s or 23 mPa.s (See Table 2; within applicant’s range of “greater than about 1.1 mPa.s”)
As to claim 21, Ishibashi does not explicitly disclose that the divalent ion and/or trivalent ion is a viscosity improver interlocked with the at least rheology modifier (i.e. polysaccharide derivative, polysaccharide derivatives, acrylic resin, or mixtures thereof) to increase the viscosity of the composition.  However, Ishibashi clearly teaches the composition comprises at least rheology modifier in combination with divalent ion and trivalent ion which is identical with applicant’s viscosity improver.  According to the MPEP 2112.01 (II), "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.  Therefore, the examiner interprets the divalent ion and trivalent ion as disclosed by Ishibashi (paragraph 0020) is a viscosity improver interlocked with the at least rheology modifier to increase the viscosity of the composition because Ishibashi discloses identical composition with applicant’s composition.
As to claim 22, Ishibashi disclose the rheology modifier comprises polysaccharide derivative, polysaccharide derivatives, acrylic resin, or mixtures thereof (See paragraph 0040).
As to claim 23, Ishibashi discloses the cellulose derivative comprises carboxymethyl cellulose, hydroxylethyl cellulose (paragraph 0040).
As to claim 24, Ishibashi discloses the polysaccharide derivative comprises xanthan gum (paragraph 0040).
As to claim 25, Ishibashi discloses the acrylic resin comprises polyacrylic acid (paragraph 0040).
As to claim 27, Ishibashi discloses the viscosity improver comprises at least one divalent ion, at least one trivalent ion, or mixture thereof (paragraph 0020-0021).
As to claim 28, Ishibashi discloses the composition further comprises at least one pH adjusting agent, at least one corrosion inhibitor, or mixture thereof (See paragraph 0030-0036, 0037, 0041).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 26, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 2020/0123413 A1) as applied to claims 1-6, 8-10, 21-25, 27-28  above, and further in view of Takeda (US 2019/0031919 A1).
As to claim 21, Ishibashi discloses a composition comprising:
at least one liquid carrier (paragraph 0029);
at least one abrasive (paragraph 0010-0016);
at least one oxidizer (paragraph 0037-0038);
and at least one rheology modifier dispensed in the slurry (paragraph 0040).
a layered compound which comprises divalent ion and trivalent ion which is capable of form weak bonds with other compound in the composition (See paragraph 0017-0021);
wherein the viscosity of the composition is <10 mPa.s or 19 mPa.s or 21 mPa.s or 23 mPa.s (See Table 2; within applicant’s range of “greater than about 1.1 mPa.s”)
As to claim 21, Ishibashi does not explicitly disclose that the divalent ion and/or trivalent ion is a viscosity improver interlocked with the at least rheology modifier (i.e. polysaccharide derivative, polysaccharide derivatives, acrylic resin, or mixtures thereof) to increase the viscosity of the composition.  However, Ishibashi clearly teaches the composition comprises at least rheology modifier in combination with divalent ion and trivalent ion which is identical with applicant’s viscosity improver.  According to the MPEP 2112.01 (II), "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.  Therefore, the examiner interprets the divalent ion and trivalent ion as disclosed by Ishibashi (paragraph 0020) is a viscosity improver interlocked with the at least rheology modifier to increase the viscosity of the composition because Ishibashi discloses identical composition with applicant’s composition.
Regarding to claim 26 and 29, Ishibashi fails to disclose an amount of rheology modifier is the composition is at least 20 ppm by weight.  However, Ishibashi clearly teaches to use rheology modifier comprises polysaccharide derivative, an acrylic resin or mixture thereof (paragraph 0040).  Takeda teaches to use rheology modifier comprises polysaccharide derivative, an acrylic resin or mixture thereof in the amount of at least 0.05 mass or greater, includes example of 0.05 mass%, 0.06 mass% 0.1 mass%, or 0.2 mass% (See paragraph 0074-0085; Note: 20 ppm by weight = 0.002 mass%; rea on applicant’s range of “at least 20 ppm by weight”).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, to perform routine experiments to obtain optimal weight percentage of rheology modifier because it  has been held that determination of workable range is not considered inventive.
As to claim 30, Ishibashi discloses the viscosity of the composition is <10 mPa.s or 19 mPa.s or 21 mPa.s or 23 mPa.s (See Table 2; within applicant’s range of “between 1.3 mPa.S and about 50 mPa.S”)

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713